                                   EXHIBIT 1




                 Mission Statement
                Ramsey Solutions provides biblically based,
               common-sense education and empowerment
              that give HOPE to everyone in every walk of life.

                         Core Values
                     TEAM
                     We are team members, not employees.

                     CRUSADE
                     We are crusaders doing work that matters.

                     COLOSSIANS 3:23
                     We do our work as unto the Lord.

                     EXCELLENCE IN THE ORDINARY
                     We are faithful in the little things.

                     FAMILY
                     We balance family and working hard.

                     NEVER GIVE UP
                     We impose our will on the marketplace.

                     MARKETPLACE SERVICE
                     If we help enough people, we don’t have to worry about money.

                     SELF-EMPLOYED MENTALITY
                     We all care and take responsibility like we own the place.

                     SHOOT SACRED COWS
                     We stick by our principles. We challenge traditions.

                     SHARE THE PROFITS
                     We win together. We lose together.

                     MOMENTUM THEOREM
                     We know that focused intensity over time, multiplied by God,
                     creates Unstoppable Momentum.

                     RIGHTEOUS LIVING
                     We believe that character matters. All the time.

                     FEAR NOT
                     We don’t make decisions based on fear.

                     NO GOSSIP
                     We pass negatives up and positives all around.




Case 3:20-cv-00628 Document 23-1 Filed 03/08/21 Page 1 of 1 PageID #: 176
                                                                                    DEFENDANT 0003
